Name: 1999/319/CFSP: Council Decision of 1 June 1999 amending Decision 1999/319/CFSP implementing Common Position 1999/318/CFSP concerning additional restrictive measures against the Federal Republic of Yugoslavia
 Type: Decision
 Subject Matter: political geography;  international security;  Europe;  international law;  international affairs;  criminal law
 Date Published: 1999-06-03

 Avis juridique important|31999D03571999/319/CFSP: Council Decision of 1 June 1999 amending Decision 1999/319/CFSP implementing Common Position 1999/318/CFSP concerning additional restrictive measures against the Federal Republic of Yugoslavia Official Journal L 140 , 03/06/1999 P. 0001 - 0009COUNCIL DECISIONof 1 June 1999amending Decision 1999/319/CFSP implementing Common Position 1999/318/CFSP concerning additional restrictive measures against the Federal Republic of Yugoslavia(1999/357/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to Common Position 1999/318/CFSP(1) adopted by the Council on 10 May 1999 concerning additional restrictive measures against the Federal Republic of Yugoslavia (FRY) and Decision 1999/319/CFSP(2) implementing that Common Position,Whereas the list at Article 1 of Decision 1999/319/CFSP needs to be updated in accordance with Article 1(3) of Common Position 1999/318/CFSP,HAS ADOPTED THIS DECISION:Article 1Article 1 of Decision 1999/319/CFSP shall be replaced by the following: "Article 1The persons to which the obligation of non-admission referred to in Article 1 of Common Position 99/318/CFSP applies are the following:>TABLE>"Article 2This Decision shall take effect on the date of its adoption.Article 3This Decision shall be published in the Official Journal.Done at Brussels, 1 June 1999.For the CouncilThe PresidentJ. FISCHER(1) OJ L 123, 13.5.1999, p. 1.(2) OJ L 123, 13.5.1999, p. 3.